NO. 07-09-00049-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                               SEPTEMBER 20, 2010


                        LARRY MICHAEL LEAL, APPELLANT

                                          v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 20,034-C; HONORABLE ANA ESTEVEZ, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      After a jury trial, appellant Larry Michael Leal was convicted of the offense of

aggravated assault.1 Punishment was assessed by the jury at life imprisonment in the

Institutional Division of the Texas Department of Criminal Justice. His court-appointed




      1
         See Tex. Penal Code Ann. ' 22.02(a)(2) (Vernon Supp. 2005). The indictment
contained the allegation appellant used or exhibited a deadly weapon during the
offense.
appellate counsel has filed a motion to withdraw and an Anders2 brief. We will grant

counsel's motion to withdraw and affirm the judgment of the trial court.


      Appellant’s indictment included two enhancement paragraphs, setting forth his

two previous final felony aggravated assault convictions. Evidence at trial showed that

an off-duty Amarillo police officer intervened when appellant stopped his vehicle in the

street, and argued with and then began to choke a woman accompanying him. During

his encounter with the officer, appellant picked up a football-sized rock, battered the

vehicle with it, then walked toward the officer with the rock lifted over his head.

Testimony showed appellant continued toward the officer even after he drew his service

weapon and ordered appellant to drop the rock.        In addition to testimony from the

officer, his wife and other witnesses, the jury heard some of the events described

through a recording of the 911 call the officer made during the encounter, which

occurred at night in the front yard of the officer’s home.       Testimony also showed

appellant was intoxicated.


      The jury found appellant guilty of the indicted offense, aggravated assault, and

sentenced appellant to life imprisonment. The trial court certified appellant=s right to

appeal and this appeal followed.


      Thereafter, appellant's appointed appellate counsel filed a motion to withdraw

and a brief in support pursuant to Anders in which she certifies that she has diligently

reviewed the record and, in her professional opinion, under the controlling authorities

      2
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 493 (1967); see In
re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008).

                                            2
and facts of the cases, there is no reversible error or legitimate ground on which a non-

frivolous appeal can arguably be predicated.         The brief discusses in detail the

procedural history of the case and the events at trial. Counsel discusses the applicable

law and sets forth the reasons she believes there are no arguably meritorious issues on

which to appeal. Counsel has certified that a copy of the Anders brief and motion to

withdraw have been served on appellant, and that counsel has advised appellant of his

right to review the record and file a pro se response. Johnson v. State, 885 S.W.2d 641,

645 (Tex.App.--Waco 1994, pet. ref'd). By letter, this Court also notified appellant of his

opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Appellant filed a response raising seven issues.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record

in each matter. Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.BSan Antonio 1997, no

pet.). If this Court determines the appeal arguably has merit, we will remand it to the

trial court for appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App.1991).


       By her Anders brief, counsel raises grounds that could possibly support an

appeal, but explains why none show reversible error. She concludes the appeal is

frivolous. Appellant also raises several issues. We have reviewed each ground and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

                                            3
(Tex.Crim.App. 2005). We have found no such arguable grounds supporting a claim of

reversible error, and agree with counsel that the appeal is frivolous.


       Accordingly, we grant counsel's motion to withdraw3 and affirm the judgment of

the trial court.




                                                        James T. Campbell
                                                             Justice




Do not publish.




       3
        Counsel shall, within five days after the opinion is handed down, send her client
a copy of the opinion and judgment, along with notification of the defendant=s right to file
a pro se petition for discretionary review. Tex. R. App. P. 48.4.

                                             4